FARMER, Judge.
We reverse the summary judgment in this case involving a patron of a flea market who was injured when a gust of wind knocked over a sailboard placed there by one of the vendors. We conclude that a jury could find from plaintiffs evidence that the operator of the market breached a duty to keep the premises safe for business invitees by failing to enforce its own rules governing vendors as to conditions of which the operator had prior notice.
REVERSED.
GUNTHER, C.J., and POLEN, J., concur.